Kincheloe, Judge:
This is an appeal by the collector of customs for reappraisement of certain linen towels exported from Ireland on February 7, 1940, in fulfillment of an order which was accepted on December 6, 1939. The merchandise was entered at the invoiced values and appraised as entered.
It was stipulated by and between the attorneys for the respective parties as follows:
It is hereby stipulated by and between the attorneys for the respective parties, subject to the approval of the court, as follows:
(1) That on February 7, 1940, the date when the merchandise, linen towels, covered by the above-named reappraisement appeal, was exported from Ireland, the prices at which said merchandise was freely offered for sale to all purchasers, in the principal market of Belfast, Ireland, in the usual wholesale quantities, and in the ordinary course of trade, both for home consumption and for export to the United States were as follows:.
For item No. 655, 8 shillings 4 pence per dozen, plus 50%, less 3)4% discount, cases and packing extra.
For item No. 1639, 9 shillings 5 pence per dozen, plus 50% less, 3)4% discount, cases and packing extra.
(2) That the prices for said merchandise stated in the consular invoice, certified December 15, 1939, namely:
For item No. 655, 10 shillings 9 pence per dozen, less 3ypfo discount, cases and packing extra.
For item No. 1639, 12 shillings per dozen, less 3)4% discount, cases and packing extra, were the prices at which said merchandise at that time was freely offered for sale to all purchasers in the principal market of Belfast, Ireland, in the ordinary course of trade, and in the usual wholesale quantities, either for home consumption or for export to the United States.
(3) That on January 17, 1940, a new price list for Irish linens, including linen towels went into effect, increasing the prices thereof.
(4) That in the normal course of business the merchandise in suit would have been shipped and exported prior to January 17, 1940, and that the court may take judicial notice that a state of war existed on all the dates above mentioned.
' (5) That the record made before this court on March 21, 1945, need not be transcribed and can be disregarded.
(6) That the above-named reappraisement may be and hereby is submitted upon this stipulation, * * *,
*362Accepting this stipulation as a statement of fact, I am compelled to find that the foreign and export values are represented by the prices in effect on the date of exportation thereof. I therefore hold that the foreign value as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for appraisement there being no higher export value, and that such values are as follows:
Item No. 655, 8 shillings 4 pence per dozen, plus 50%, less 3ji% discount, cases and packing extra.
Item'No. -1639, 9 shillings 5 pence per dozen, plus 50%, less 3^% discount, cases and packing extra.
Judgment will be rendered accordingly.